Case 0:20-cv-60854-WPD Document 9 Entered on FLSD Docket 05/27/2020 Page 1 of 5



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO. 0:20-cv-60854
 MARIO MORALES,

        Plaintiff,

 vs.

 MEDICREDIT, INC.,

       Defendant.
 _______________________________________/

               PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSE

        Plaintiff Mario Morales (“Plaintiff”) hereby moves this court, pursuant to Federal Rule of

 Civil Procedure 12(f), to strike Defendant Medicredit, Inc’s (“Defendant”) affirmative defense “F”

 of bona fide error on the grounds that it is insufficient and otherwise fails to state legal defense.

 1.     BACKGROUND & POSTURE

        1.        On April 27, 2020, Plaintiff filed the operative Complaint, see D.E. 1, alleging

 Defendant, by and through a collection letter, violated § 1692e and §1692e(2)(A) of the Fair Debt

 Collection Practices Act (“FDCPA”) and § 559.72(9), Fla. Stat., of the Florida Consumer

 Collection Practices Act (“FCCPA”). On May 21, 2020, Defendant filed its Answer to the

 Complaint. D.E. 7. In its Answer, Defendant attempts to raise the bona fide error affirmative

 defense. As set forth below, Defendant’s bona fide error affirmative defense is vague and does

 not provide Plaintiff with sufficient information upon which to prepare a response, and does not

 provide Plaintiff with fair notice – and as such – should be stricken by this Court.

 2.     STANDARD OF REVIEW

        2.        Under Rule 12(f), the court may strike from any pleading any insufficient defense,

 or any redundant, immaterial, impertinent, or scandalous matter. Fed. R. Civ. P. 12(f). Motions to
                                                                                                                  PAGE | 1 of 5
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60854-WPD Document 9 Entered on FLSD Docket 05/27/2020 Page 2 of 5



 strike affirmative defenses are properly granted when, on the face of the pleadings, are patently

 frivolous, or the purported defense is insufficient as a matter of law. See Muschong v. Millennium

 Phys. Group, LLC, 2014 WL 3341142, *1 (M.D. Fla. July 8, 2014) (stating that an affirmative

 defense is insufficient as a matter of law if either: “(1) on the face of the pleadings, it is patently

 frivolous, or (2) it is clearly invalid as a matter of law.”).

         3.        Affirmative defenses are insufficient as a matter of law if they fail to meet the

 general pleading requirements of Federal Rule of Civil Procedure 8(a), which requires a “short and

 plain statement” of the asserted defense. See Morrison v. Executive Aircraft Refinishing, Inc., 434

 F. Supp. 2d 1314, 1318 (S.D. Fla. 2005) (“‘A defense is insufficient as a matter of law if, on the

 face of the pleadings, it is patently frivolous, or if it is clearly invalid as a matter of law.’ [citation

 omitted] In addition, affirmative defenses must comply with the general pleading requirements of

 Fed.R.Civ.P. 8(a), which requires ‘a short and plain statement’ of the asserted defense.” (citations

 omitted)); Merrill Lynch Bus. Fin. Servs. v. Performance Mach. Sys., 2005 WL 975773, at *11

 (S.D. Fla. Mar. 4, 2005) (affirmative defenses are subject to the general pleading requirements of

 Rule 8(a) “and will be stricken if they fail to recite more than bare-bones conclusory allegations”).

         4.        “Additionally, although an affirmative defense ‘does not need detailed factual

 allegations, [it] requires more than labels and conclusions, and a formulaic recitation of the

 elements of a cause of action will not do.’” Mid-Continent Cas. Co. v. Active Drywall S., Inc., 765

 F. Supp. 2d 1360, 1361 (S.D. Fla. 2011) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

 555 (2007)); see also Castillo v. Roche Laboratories Inc., 2010 WL 3027726 (S.D. Fla. Aug. 2,

 2010) (applying heightened pleading standard of Twombly to affirmative defenses); Home Mgmt.

 Solutions, Inc. v. Prescient, Inc., 2007 WL 2412834, at *3 (S.D. Fla. Aug. 21, 2007) (“Without

 some factual allegation in the affirmative defense, it is hard to see how a defendant could satisfy

                                                                                                                   PAGE | 2 of 5
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-60854-WPD Document 9 Entered on FLSD Docket 05/27/2020 Page 3 of 5



 the requirement of providing not only ‘fair notice’ of the nature of the defense, but also ‘grounds'

 on which the defense rests” (quoting Twombly, 550 U.S. 544 at 556)).

 3.     DEFENDANT’S BONA FIDE ERROR AFFIRMATIVE DEFENSE

        5.        “The FDCPA is a strict liability statute.” Ferguson v. Credit Mgmt. Control, Inc.,

 140 F. Supp. 2d 1293, 1297 (M.D. Fla. 2001); see LeBlanc, 601 F.3d at 1190 (“The FDCPA does

 not ordinarily require proof of an intentional violation and, as a result, is described by some as a

 strict liability statute.”) (citing 15 U.S.C. § 1692k). “Nevertheless, the FDCPA affords a narrow

 carve-out to the general rule of strict liability, known as the 'bona fide error' defense.” Owen v.

 I.C. Sys., Inc., 629 F.3d 1263, 1271 (11th Cir. 2011); see 15 U.S.C. 1692k(c) (“A debt collector

 may not be held liable . . . if the debt collector shows by a preponderance of evidence that the

 violation was not intentional and resulted from a bona fide error notwithstanding the maintenance

 of procedures reasonably adapted to avoid any such error.”).

        6.        The bona fide error defense must be plead with specificity. See Owen v. I.C. Sys.,

 Inc., 629 F.3d 1263, 1271 (11th Cir. 2011) (“a debt collector bears a three-part burden of showing

 that its FDCPA violation (1) was ‘not intentional;’ (2) was a ‘bona fide error;’ and (3) occurred

 despite the maintenance of procedures ‘reasonably adapted to avoid any such error.”’).

        7.        With respect to Defendant’s operative Answer [D.E. 7], Defendant’s bona fide error

 affirmative defense, in full, reads:

             “Medicredit states that any failure to comply with the requirements of the
             FCCPA, which may have occurred and about which Plaintiff complains, if it
             occurred, was not intentional but resulted from a bona fide error, not
             withstanding the maintenance of procedures reasonably adopted to avoid any
             such error; therefore, under the provisions of the FCCPA, Medicredit is not
             liable to Plaintiff.”

 D.E. 7 at 8. Simply put, Defendant’s mere restatement of the statute creating the defense, see 15

 U.S.C. 1692k(c), is not enough.
                                                                                                                  PAGE | 3 of 5
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60854-WPD Document 9 Entered on FLSD Docket 05/27/2020 Page 4 of 5



        8.         Under Fed. R. Civ. P. 9(b). Rule 9(b) provides “[i]n alleging fraud or mistake, a

 party must state with particularity the circumstances constituting fraud or mistake. Malice, intent,

 knowledge, and other conditions of a person's mind may be alleged generally. Fed. R. Civ. P. 9(b)

 (emphasis added). For all averments of fraud or mistake, the circumstances constituting fraud or

 mistake “must” be stated with particularity. Leatherman v. Tarrant Co. Narcs. Intel. &

 Coordination Unit, 507 U.S. 163, 168 (1993). “Particularity” as used in Rule 9(b) means “the who,

 what, when, where, and how of the mistake: the first paragraph of any newspaper story.” GE

 Capital Corp. v. Lease Res. Corp., 128 F. 3d 1074, 1078 (7th Cir. 1997). Merely parroting the

 language of the statute cannot possibly be sufficient under this standard.

        9.         Here, Defendant does not set forth any facts in support of this affirmative defense.

 Defendant summarily states it maintains procedures reasonably adapted to avoid “any such error.”

 D.E. 7 at 8. Notwithstanding the fact that Defendant fails to identify what “any such error” entails,

 Defendant does not specify the “procedures” it (Defendant) claims to have in place, nor does

 Defendant even attempt to articulate how such “procedures” are “reasonably adapted to avoid such

 error.” D.E. 7 at 8. Instead, Defendant simply parrots § 1692k(c) of the FDCPA.

        10.        As such, Defendant’s attempt to raise the bona fide error affirmative defense is

 vague and does not provide Plaintiff with sufficient information upon which to prepare a response,

 and does not provide Plaintiff with fair notice. See Tara Productions, Inc. v. Hollywood Gadgets,

 Inc., 2009 WL 4800542, *2 (S.D. Fla. Dec. 11, 2009) (granting plaintiff's motion to strike affirm

 ative defenses on grounds that defendant's one-sentence failure to state a cause of action

 affirmative defense is vague and does not provide plaintiff with fair notice or sufficient information

 to prepare a response). Accordingly, Plaintiff requests that this defense be stricken, as Defendant

 has failed to allege any facts to support its affirmative defense of “bona fide error.”

                                                                                                                   PAGE | 4 of 5
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-60854-WPD Document 9 Entered on FLSD Docket 05/27/2020 Page 5 of 5



 4.      CONCLUSION

         For the above stated reasons, Plaintiff respectfully requests Defendant’s affirmative

 defense “F” of bona fide error be stricken with prejudice.

                          CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), undersigned counsel represents that he conferred with counsel

 for Defendant, of whom stated that Defendant opposes relief sought herein.

         DATED: May 27, 2020

                                                                Respectfully Submitted,

                                                                 /s/ Thomas J. Patti                                    .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:    jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:    tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:     954-907-1136
                                                                Fax:       954-507-9974

                                                                COUNSEL FOR PLAINTIFF


                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on May 27, 2020, the foregoing was electronically

 filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

 filing to all counsel of record.

                                                                 /s/ Thomas J. Patti                                    .
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377




                                                                                                                 PAGE | 5 of 5
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
